internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b05 - plr-115087-00 date date re acquiring acquiring sub target state a business x business y date this letter is in reply to your letter dated date requesting rulings about the federal_income_tax consequences of a proposed transaction the information submitted is summarized below acquiring is a state a corporation engaged in business x acquiring is publicly traded and is the common parent of a consolidated_group of corporations acquiring files its federal_income_tax returns on a calendar_year basis using the accrual_method of accounting acquiring sub was organized by acquiring solely for the purpose of acquiring plr-115087-00 target acquiring sub conducted no business or operations except those necessary to facilitate the transaction before the transactions described below acquiring owned all of the stock of acquiring sub target is a state a corporation engaged in business y prior to the transaction described below target was a publically traded corporation and had only common_stock outstanding target filed its federal tax returns on a calendar_year basis using the accrual_method of accounting on date and in accordance with a plan_of_reorganization acquiring sub merged with and into target the acquisition merger target survived the merger and target shareholders received solely shares of acquiring stock in exchange for their target stock the taxpayers represent that the acquisition merger viewed independently of the proposed upstream_merger qualified as a reorganization under sec_368 and sec_368 of the internal_revenue_code the managements of acquiring and target would have preferred a direct merger of target into acquiring but an immediate combination by direct merger was not feasible accordingly acquiring now proposes to merge target with and into acquiring the upstream_merger the taxpayers represent that the upstream_merger will qualify as a statutory merger under applicable state law and viewed independently of the acquisition merger would qualify under sec_332 in addition the taxpayers represent that acquiring’s acquisition of target is not a reverse_acquisition within the meaning of sec_1_1502-75 of the income_tax regulations the taxpayers further represent that if the acquisition merger had not occurred and target had merged directly into acquiring such merger would have qualified as a reorganization under sec_368 pursuant to sec_3 of revproc_2000_3 2000_1_irb_103 the internal_revenue_service will not rule as to whether a proposed transaction qualifies under sec_368 however the service has the discretion to rule on significant subissues that must be resolved to determine whether a transaction qualifies under sec_368 accordingly based on the information submitted and the representations made and provided that i the acquisition merger and the upstream_merger are treated as steps in an integrated_plan pursuant to the step_transaction_doctrine and ii the acquisition merger and the upstream_merger qualify as statutory mergers under applicable state law we hold as follows for federal_income_tax purposes the acquisition merger and the upstream_merger will be treated as if acquiring directly acquired the target assets in exchange for acquiring stock and acquiring’s assumption of target liabilities through a statutory merger as that term is used in sec_368 see revrul_67_274 1967_2_cb_141 and revrul_72_405 1972_2_cb_217 plr-115087-00 we express no opinion regarding whether the acquisition merger and the upstream_merger are steps in an integrated_plan or whether the acquisition merger or the upstream_merger qualifies as a reorganization under sec_368 we express no opinion about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings this ruling is directed only to the taxpayer on whose behalf it was requested sec_6110 provides that it may not be used or cited as precedent each affected taxpayer should attach a copy of this letter to its federal_income_tax return for the taxable_year in which the transaction covered by this ruling letter is consummated we have sent copies to the taxpayer’s representatives as designated on the power_of_attorney on file in this office sincerely yours associate chief_counsel corporate by chief branch
